PER CURIAM.
The Small Claims Rules Committee (Committee) has filed an out-of-cycle report proposing an amendment to Florida Small Claims Rule 7.040 (Clerical and Administrative Duties of Clerk). We have jurisdiction1 and adopt the amendment as proposed.
In In re Implementation of Committee on Privacy and Court Records Recommendations, 78 So.3d 1045 (Fla.2011), the Court adopted amendments to the rules of court and forms intended to minimize the amount of unnecessary personal information included in documents filed with the *1304courts. Most notably, the Court adopted new Rule of Judicial Administration 2.425 (Minimization of sensitive personal information) to govern the filing of sensitive personal information. The Court also adopted conforming amendments to most of the other bodies of rules and forms. However, the Court did not adopt conforming amendments to the Small Claims Rules because the Small Claims Rules Committee asked the Court to postpone amending those rules until the Committee had an opportunity to consider the version of rule 2.425 the Court ultimately adopted. Slip op. at 13 n. 23. In the opinion adopting rule 2.425, the Court directed the Committee to propose conforming amendments to the Small Claims Rules. Id. The proposed amendment to rule 7.040 (Clerical and Administrative Duties of Clerk) is in response to the Court’s direction. The proposed amendment was approved by the Executive Committee of the Board of Governors of The Florida Bar by a vote of 11-0.
After considering the proposed amendment, we amend subdivision (a)(2) of rule 7.040, as reflected in the appendix to this opinion. As amended, the rule requires that entries of all small claims actions and notations of proceedings in the docket and judgment books maintained by the clerk of court “comply with Florida Rule of Judicial Administration 2.425.” New language is underscored in the appendix. The amendments shall become effective immediately upon the release of this opinion. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.2
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 7.040. CLERICAL AND ADMINISTRATIVE DUTIES OF CLERK
(a) Generally. The clerk of the circuit court or the clerk of the county court in those counties where such a clerk is provided (hereinafter referred to as the clerk) shall:
(1) maintain a trial calendar. The placing of any action thereon with the date and time of trial is notice to all concerned of the oi'der in which they may expect such action to be called;
(2) maintain a docket book and a judgment book (which may be the same book) in which accurate entries of all actions brought before the court and notations of the proceedings shall comply with Florida Rule of Judicial Administration 2.425 and shall be made including the date of filing; the date of issuance, service, and return of process; the appearance of such parties as may appear; the fact of trial, whether by court or jury; the issuance of execution and to whom issued and the date thereof *1305and return thereon and, when satisfied, a marginal entry of the date thereof; the issuance of a certified copy; a memorandum of the items of costs including witness fees; and the record of the verdict of the jury or finding of the judge, and the judgment, including damages and costs, which judgments may be kept in a separate judgment book; and
(3) maintain an alphabetical index by parties names with reference to action and case number.
(b) [No Change]
Court Commentary
[No Change]

. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.140(f).


. An original and nine paper copies of all comments must be filed with the Court on or before February 13, 2012, with a certificate of service verifying that a copy has been served on the committee chair, Judson Lee Cohen, Cohen Law Offices, 1 S.E. 3rd Avenue, Suite 2900, Miami, Florida 33131-1711, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The committee chair has until March 5, 2012, to file a response to any comments filed with the Court. Electronic copies of all comments and responses also must be filed in accordance with the Court's administrative order In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).